 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDPackerland Packing Company,Inc. andTed R. Rock-well. Case 30-CA-1635April 25, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn August 1, 1972, Administrative Law Judge' Lo-well Goerlich issued the attached Decision in this pro-ceeding. Thereafter, General Counsel filed exceptionsand a supporting brief, and Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order to the extent consis-tent herewith.The complaint herein alleged that Respondent vio-lated Section 8(a)(1) and (3) of the Act by discrimina-torilytransferringemployeesTed R. Rockwell,Charles Petty, and Ronald Whiting to more physical-ly exacting jobs because these employees respected apicket line set up by the Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO,Local 248 2 on June 1 and 2, 1971, and by construc-tively discharging Rockwell and Whiting because thenewly assigned work aggravated job-related injuriescausing them to cease work on or about June 7.TheAdministrativeLaw Judge found thatRespondent's president, Frankenthal, read a letter tothe three employees, at the time of their transfer,which he had received from their truckdriving super-visor, Hagemeir. This letter related that due to the factthat the three employees did not report to work (onthe days of the strike), they were no longer consideredreliable, and he (Hagemeir) did not want them drivingfor the Company any longer. Finding that the readingof the letter by Respondent was coercive and inter-fered with the Section 7 rights of the employees, theAdministrative Law Judge found that Respondentviolated Section 8(a)(1) of the Act. No exceptionswere filed to this finding, and we agree with it.In his further findings, however, the AdministrativeLaw Judge found that Respondent's motive in trans-ferring the three employees was not discriminatory1The title of "Trial Examiner"was changed to "Administrative LawJudge"effectiveAugust 19, 19722Herein called Amalgamatedand that it did not violate Section 8(a)(3).Also, although there was no allegation that Respon-dent refused to bargain in violation of Section 8(a)(5),the Administrative Law Judge found that Respondentarguably had violated the contracts it had with Amal-gamated Meat Cutters and with the Independent Em-ployees Union of Packerland Packing Company' bytransferring the three employees, and he recom-mended that the matter be deferred to arbitration.The General Counsel excepts to the dismissal of the8(a)(3) allegation or any deferral to arbitration.Wefind merit in these exceptions.The facts, as more fully detailed in the Administra-tive Law Judge's Decision, show that prior to Septem-ber18,1970,theIndependentrepresentedRespondent's production and maintenance employ-ees, including all truckdrivers.On September 18,Amalgamated was certified as the representative ofRespondent's production and maintenance employ-ees, excluding, among others, "truckdrivers." There-after, in negotiations between Amalgamated andRespondent, Amalgamated took the position that"city truckdrivers" (as contrasted to the over-the-roaddrivers), were part of the Amalgamated unit and Re-spondent took the position that those drivers wereexcluded from such unit. The matter was not resolved,nor was there specific mention of the city truckdriversin the contract which was finally executed. (Thenames of Whiting and Petty, who were "city truckdri-vers," appeared on the eligibility list for the electionin which Amalgamated was chosen as the bargainingrepresentative, as were the names of other "renderingdrivers," andWhiting and Petty had voted withoutchallenge.)On June 1 and 2, 1971, Amalgamated set up a pick-et line outside Respondent's plant and city truckdri-vers Whiting, Petty, and Rockwell joined in the picketline.On June 2, Respondent's representatives, includingits president, Frankenthal, met with Amalgamated'srepresentatives, including its chief spokesman andvice president, Wentz, in order to work out a contractand make arrangements for the orderly recall of thestrikers.After several hours of meetings on that day,including private meetings between Frankenthal andWentz, the parties reached a memorandum of under-standing whereby all of the strikers were to be calledback as soon as possible by seniority, as qualified.Respondent's president, Frankenthal, testified thathe had also made an agreement with Wentz during aprivate meeting that all the strikers returned were tobe put in the Amalgamated unit. Wentz deniedknowledge of any such private agreement.After the strike, the alleged discriminatees returned3Herein called Independent203 NLRB No. 39 PACKERLAND PACKING CO., INC.to their jobs as city truckdrivers and worked at thesejobs on June 4 and 5. On June 5, Whiting, Petty, andRockwell were called to Frankenthal's office wherethey were told by Frankenthal that they were "not inthe trucking unit and they would be placed into thebargaining unit which now represents them." At thistime, Frankenthal also read to them the letter fromthe truckdrivers' supervisor, Hagemeir, which statedthat these employees were unreliable because theyhad not worked on June 1 and 2 and he did not wantthem driving for the Company. Frankenthal then as-signed Whiting and Petty to work in the boning room,and Rockwellwas assignedto the loading dock.Rockwell had received a compensable injury to hisknee sometimeprior to June 7, the day he startedwork on the loading dock. On June 7,he was assignedto work lugging beef and "lifting fronts on the saw";work which he had not done for Respondent beforeand which the evidence showed are two of the mostexacting jobs in Respondent's operation. At the endof that day, Rockwell reported to his doctor, whofound that Rockwell had aggravated his old injury,and gave him a statement for Respondent requestinglightwork.When Respondent indicated that therewas no light work, Rockwell was forced to go onworkmen's compensation. It was later found thatRockwell had also suffered a hernia which was attrib-uted to his job of "lifting fronts." He remained oncompensation until September 28.Similarly,Whiting had received a compensable leginjury in 1965. After much trouble with the leg, in-cluding the need for surgery, he went back to work asa city truckdriver. On June 7, he was assigned to workin the "boning room," which required his working ina standing position, and he aggravated the past injury.He visited his doctor the following day, and thereafterwas on workmen's compensation for 2 months.In dismissingthe 8(a)(3) allegation, the Administra-tive Law Judge evidently credited Frankenthal's ver-sion of the negotiations over that of Wentz, and foundthat Respondent's motive for the transfers of the threealleged discriminatees lies in Frankenthal's effort tofulfill his understanding of the commitment he hadwith Wentz to return all the strikers to the Amalgam-ated unit.We disagree with this finding.The facts of this case show that at the time of trans-fer,Frankenthal, by reading Hagemeir's letter to theemployees, indicated that he was transferring thembecause they had honored the picket line. This findingis buttressed by the fact that the matter of whether thecity truckdrivers were in the Amalgamated unit or notwas never resolved, and Amalgamated had not aban-doned its claim over these employees. For these rea-sons,we find that Frankenthal did transfer Petty,Whiting, and Rockwell because of their participation199in the strike, in violation of Section 8(a)(3).Further, even if we were to agree with the Adminis-trative Law Judge that Frankenthal transferred thethree employees in order to fulfillits commitment asitunderstood it, the transfer to the more physicallyexacting jobs did interfere with the rights of the em-ployees by discouraging their participation in strikeactivity and would be in violation of Section8(a)(1).We also disavow the Administrative Law Judge'sdeferral of the transferissueto arbitration. First of all,there was no 8(a)(5) allegation that Respondent hadrefused to bargain with either of the two Unions overthe transfer.With regard to deferring the 8(a)(3) alle-gations, although the Independent now claims that itwill grieve the matter for the employees who weretransferred if they request it, and Amalgamatedclaims that it will grieve the matter ifit isfound thatthe city truckdrivers belong in the Amalgamated unit,it isnot clear whether the city truckdrivers belongedin either unit at the time of the transfers. Also, theIndependent refused shortly after the transfers to rep-resent the employees in a grievance procedure. Wetherefore do not believe that deferral to the grievanceprocedures is appropriate in this case .4Rockwell and Whiting were both transferred fromtheir jobs as city truckdrivers to more physically ex-acting jobs in the plant on June 7, although both hadsuffered compensable injuries in the past, and Re-spondent was aware of their physical difficulties. Asa result of these transfers, found herein to be discrim-inatory, both employees suffered aggravation of theseold injuries, and Rockwell also suffered a hernia, andthey were both required to be out of work for sometime thereafter.As Respondent's discriminatory transfer of theseemployees placed them in a situation where the riskof aggravating these past injuries was markedly in-creased, it is therefore responsible for the aggravationof the injuries, and for Rockwell's and Whiting's ina-bility to work because of theinjuries.Accordingly, inorder to make these employees whole for any lossessuffered due to their inability to work, we shall awardthem backpay from the date of their transfers.REMEDYHaving found that Respondent has engaged in un-fair labor practices in violation of Section 8(a)(1) and(3) of the Act, we shall order it toceaseand desisttherefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.As we have found that Respondent transferred Ted° For reasons stated in hisdissentingopinions inCollyer,192 NLRB 837,and subsequent cases, Member Fanning would not, in anyevent,defer toarbitrationin this case 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. Rockwell, Charles Petty, and Ronald Whiting inviolation of Section 8(a)(3) and (1) of the Act, we shallorder it to offer Petty and Rockwell S immediate andfull reinstatement to their formerjobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and we shall order it to make Rockwell andWhiting 6 whole for any loss of earnings they mayhave suffered by reason of their unlawful transfers,and resultant loss of work due to injuries. Added tothe award of wages lost to Rockwell and Whiting shallbe interest at the rate of 6 percent per annum in ac-cordance with the formula set forth in F.W.Wool-worth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.As Respondent's unfair labor practices violatedfundamental employee rights guaranteed by the Act,we deem it appropriate to add to our Order a provi-sion requiring Respondent to cease and desist frominfringing upon employee rights guaranteed by theAct in any manner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that the Respondent, Pack-erlandPackingCompany, Inc.,GreenBay,Wisconsin,itsofficers,agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discouraging membership in, or activity on be-half of,Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,Local 248,or any other labor organization, by transferring em-ployees or discriminating against them in any othermanner in regard to their hire or tenure of employ-ment or any term or condition of employment be-cause they engaged in concerted and union activities.(b)Telling employees that due to the fact that theydid not report to work during the occurrence of alawful strike they were no longer considered reliableand were not wanted as truckdrivers.(c) In any other manner interfering with, re-straining,or coercing employees in the exercise oftheir rights to self-organization,to form,join,or assistlabor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engagein other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection asguaranteed in Section7 of the Act,or to refrain fromany and all such activities,except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Charles Petty and Ted R. Rockwell im-mediate reinstatement to their former city truckdriv-ing jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges.(b)Make Ted R. Rockwell and Ronald Whitingwhole in the manner set forth in the Remedy sectionhereof for any loss of earnings they may have sufferedby reason of the discrimination against them.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Post at its Green Bay, Wisconsin, plant copiesof the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed byRespondent representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.5Ronald Whiting was returned to hisjob as citytruckdriver prior to theissuance of the Administrative Law Judge'sDecision in this case.6 The recordshows that Petty suffered no loss of earnings7 In the event that the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice.WE WILL NOT transfer any employee or other- PACKERLAND PACKING CO., INC.wise discriminate against him because of hismembership in, or activities on behalf of, Amal-gamated Meat Cutters and Butcher Workmen ofNorthAmerica,AFL-CIO, Local248, or anyother labor organizations.WE WILL NOTtell our employees that due to thefact that they did not report to work during theoccurrence of a strike they are not consideredreliable and are not wanted as truckdrivers.WE WILL NOTin any other manner interferewith,restrain,or coerce employees in the exerciseof their right to self-organization,to form, join,or assist labor organizations,to bargain collec-tively through representatives of their ownchoosing,to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection,or to refrain from anyand all such activities.WE WILL offer Charles Petty and Ted R. Rock-well immediate reinstatement to their former citytruckdriving jobs or to substantially equivalentpositions,without prejudice to their seniority orother rights and privileges.WE WILL makeTed R.Rockwell and RonaldWhiting whole for any loss of earnings sufferedby reason of the discrimination against them.PACKERLAND PACKINGCOMPANY, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: A charge was filed byTed R. Rockwell, an individual, on June 22, 1971,' andupon the same date the charge was served by registered mailupon Packerland Packing Company, Inc., the RespondentiAll dates referto 1971unless otherwise noted201herein.A complaint and notice of hearing was issued onAugust 4, in which it was alleged that the Respondent hadviolated Section 8(a)(1) and(3) of the National Labor Rela-tions Act, as amended,by discriminatorily transferring TedR. Rockwell, Charles Petty, and Ronald Whiting to morephysically exhausting jobs because said employees re-spected a picket line at Respondent's premises on June 1and 2 and by constructively discharging Rockwell andWhiting because the assigned work aggravated preexistingjob-related injuries causing them to cease work on or aboutJune 7.The Respondent filed timely answer in which it deniedthat it had engaged in any of the unfair labor practicesalleged.The case came on for hearing on September 22, 1971, atGreen Bay, Wisconsin.The Respondent moved that thecomplaint be dismissed"because of failure of the Board toinclude as parties herein the Amalgamated Meat Cuttersand the Independent Packerland Employees Union and forthe further reason that the Company's position is that the-thismatter currently brought before the Board should bedeferred to arbitration under the terms of one or the otherof the two contracts."2In view of the Respondent'smotion to defer the matterto arbitration the Trial Examiner ruled that the Amalgam-ated and the Independent,being parties to contracts withtheRespondent which arguably covered the arbitrationprocess were necessary parties to the proceeding.Pursuantto this ruling the Trial Examiner allowed the General Coun-sel time in which to serve the Amalgamated and Indepen-dent.Each was subsequently served and appeared at thehearing which reconvened on the next day. Upon the entryof appearance of the two Unions the Trial Examiner over-ruled the motion of the Respondent to dismiss the com-plaint and reserved ruling on its motion to defer the matterto arbitration.3During the proceedings on September 23, 1971,counselfor the Independent raised a question in respect to the settle-2At this point the General Counsel had offered to stipulate that: therewere two bargaining units of the Respondent's employees;the AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO,hereinreferred to as the Amalgamated,was certified by the Board in Case 30-RC-1224on September18, 1970,in a unit consisting of "all production andmaintenance employees of the employer at its Green Bay, Wisconsin,plant.Excluding office clerical employees, truckdrivers,professional employees,guards and supervisors as defined in the Act";at the beginning of October1970, Respondent and the Amalgamated commenced collective-bargainingnegotiations;that on June 1 and 2,1971, the Amalgamated called an eco-nomic strike among the employees in its bargaining unit; during the af-ternoonof June 2,1971, the parties agreed on the terms of acollective-bargaining agreement which was signed the following day, June 3,1971; the effective date of that agreement is from June I, 1971, to February28, 1975: the Independent Employees Union of Packerland Packing hereinreferred to as the Independent,is the recognized collective-bargaining repre-sentative in a contractually described unit of "all truckdrivers";the currentcontract between the Independent and Respondent is effective from January23. 1971.until January24, 1974.ITheattorney for the Independent stated,"Iwould like to make themotion that the proceedings be dismissed and that we represent the threepeople under our contract And that we will process a written grievance iftheypresent us with a written grievance which I feel that they probably will.And we will take the grievance to the grievance procedure,and then if it isnot satisfactorily handled through the grievance procedure,we take the posi-tion that we will take it to its final stage which is arbitration under ouragreement"Ruling on this motion was also reserved. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDment of the issues before the Trial Examiner and statedamong other things, "I think the parties are here and it'spertinent. And there is nothing we have to hide here. Let'sdispose of this matter. The people are here. They want theirjobs back immediately, and they are not interested in anyprolonged litigation. Company has offered them their jobsback. If those parties are satisfied, why shouldn't the Gov-ernment be satisfied?" The Respondent proposed the fol-lowing settlement: As to reinstatement, Ted Rockwell andCharles Petty were offered jobs to be agreeable to them inthe offal department and on the boning line in the boningroom, respectively, andWhiting was offered his old jobback subject to medical testimony and subject to the furthercondition that he must understand that if he could notmeasure up there would have to bea reassignment; as tobackpay (which involved only Rockwell and Whiting), theRespondent offered to first discuss backpay with the partiesinvolved and if it was not resolved through discussion thebackpay issue would be referred to final and binding arbi-tration; as to the posting of a notice, the Respondent offeredto post a notice which would make clear that it would notdiscriminate against employees for appearing on picketlines or respecting picket linesat its premises.The offerconditioned upon the incorporation of a disclaimer clausein the settlement agreement and a stipulation that the factthe Respondent had entered into asettlement agreementwould not be used by the arbitrator in drawing any infer-ence of misconduct.Thereupon, the Trial Examiner proceeded to hear theposition of all parties in respect to the proposedsettlementagreement. The General Counsel moved "to discontinueany further discussion of the settlement proposal that hasbeen offered and immediately permit the General Counselto proceed with the presentation of evidence and testimonyon the merits of its case." The Trial Examiner denied suchmotion and commented, "What you would have me do atthis point is simply to deny the Respondent an opportunityto propose a settlement which may or may not be agreeableto the parties and have the Trial Examiner consider it. Now,is that due process of law? . . . I certainly shall evaluateyour point of view as I evaluate the points of view of eachperson who wants to address the Trial Examiner.But be-cause that is your point of view, that doesn't foreclose mylisteningto another party's point of view and that's whatyou would have me do. You would have me . . . [f]oreclosethe right of the Independent to speak on the subject, theright of the three discriminatees who are represented bythemselves to speak on the subject, and the right of theRespondent to speak on the subject, and the right of Amal-gamated to speak on the subject because you have alreadyprejudged that the settlement which has been proposed doesnot fall in line with what you think is the precedence (sic)of the Board." Thereupon, the General Counsel stated: "Iam askingfor an adjournment so I can make an interimappeal to the Board by the denial of General Counsel'smotion to suspend further discussion of the settlement pro-posal and to proceed with the presentation of testimony onthe merits of the case." This request was denied and theTrial Examiner proceeded to hear the position of the partiesupon the proposed settlement. The General Counsel re-quested a recess in order that he could make a direct appealto the Board from the Trial Examiner's "refusal to discon-tinue the consideration of the settlement offer and proceedwith the hearing." Such recess was granted. General Coun-sel again moved for an adjournment for the purpose ofperfecting an appeal to the Board from the Trial Examiner'sdenial of the General Counsel's motion that "the Trial Ex-aminer should defer from the consideration of proposedsettlement and immediately proceed to the trial of issues inthis case." The Trial Examiner being of the opinion that themotion of General Counsel raised important questions rela-ting to the substantial rights of the parties and the Board'sprocedures which ought to be resolved granted the GeneralCounsel's motion for an adjournment. The Trial Examinercommented in part ". . . [the] Trial Examiner is prone togrant the motion at this time for continuance of this matteron representation of the General Counsel that the ruling ofthe Trial Examiner on the specific motion stated is beingpresented to the Board for review. . . . Trial Examinerthinks it's important to have determined in this case whetherTrial Examiner has exercised appropriate power in allowingthe Respondent to present a proposed settlement agreementand in permitting the parties to state their positions on therecord as to whether he should approve it as effectuating thepolicies of the Act. It strikes the Trial Examiner that this isimportant in the administrationof the Act. It is importantbecause asthe TrialExaminer understands it, the Board isinterested that cases com[ing] before it be settled if possibleby agreement between the parties since in this[manner] thecontroversy is removed from causing interference with in-terstate commerce.Moreover,that is a step toward effectingthe policy of the Act, that [is], the procedures and practicesof collective bargaining be encouraged."In due course, the Board entered an order on January 20,1972. TheBoard granted the General Counsel's request forpermission to appeal certain rulings of the Trial Examinerbut did not directly pass on the Trial Examiner's denial ofthe General Counsel's motion to discontinue the considera-tion of the Respondent's settlement proposal and proceedwith the hearing. Although the record does not disclose thatthe Trial Examiner had ruled on the question of whether ornot the settlement agreement ought to be approved or disap-proved, the Board further ordered "that the GeneralCounsel'smotion to vacate the proposed settlement agree-ment and to remand the case for hearing before a TrialExaminer upon the issues framed by the pleadings be, andit hereby is, granted." In conformity with the Board's order,the hearing reconvened on February 15 and 16, 1972. At theclose of the hearing on the latter date, the General Counselmoved for a continuance in order to enforce certain subpe-nas. The continuance was granted. The hearing was recon-vened on May 11 and then again on June 5, 1972.During the trial each party was afforded a full opportuni-ty to be heard,to call,examine,and cross-examine witness-es, to argue orally on the record, to submit proposedfindings of fact and conclusions, and to file briefs. All briefshave been carefully considered by the Trial Examiner.Upon the whole record and upon his observation of thewitnesses,the Trial Examiner makes the following: PACKERLAND PACKING CO, INC.203FINDINGS OFFACT,CONCLUSIONS,AND REASONS THEREFORITHE BUSINESS OF THE RESPONDENTThe Respondent, a Wisconsin corporation, is engaged inthe processing, packing, and transportation of meat prod-ucts with its office and facilities located in Green Bay, Wis-consin.During the past calendar year, a representativeperiod, the Respondent sold and shipped in interstate com-merce products valued in excess of $50,000 to points locatedoutside the State of Wisconsin.The Trial Examiner finds that at all times material hereinRespondent is and has been an employer as defined inSection 2(2) of the Act, engaged in commerce and in opera-tions affecting commerce as defined in Section 2(6) and (7)of the Act.11THE LABORORGANIZATIONS INVOLVEDThe Amalgamated and the Independent are and havebeen at all times material herein labor organizations withinthe meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. ThePertinent FactsFor some time prior to September 18, 1970, the Indepen-dent was the collective-bargaining agent of all productionand maintenance employees of the Employer includingtruckdrivers, excluding office clerical employees, profes-sional employees, guards and supervisors, as defined in theAct. On September 18, 1970, the Amalgamated Meatcuttersand Butcher Workmen of North America, AFL-CIO, wascertified by the Board in Case 30-RC- 1224 in a unit consist-ing of "all production and maintenance employees of theEmployer at its Green Bay, Wisconsin, plant. Excludingoffice clerical employees, truckdrivers, professional employ-ees, guards, and supervisors as defined in the Act," hereinreferred to as the Amalgamated unit. Thereafter negotia-tions were commenced between Amalgamated and the Re-spondent. A strike ensued on June 1, which was resolved onJune 2, by the agreement on terms of a contract. During thestrike a picket line was established at the Employer's prem-ises.In addition to those employees conceded to fall withinAmalgamated's unit, joining such picket line were the alleg-ed discriminatees, Ted R. Rockwell, Ron Whiting, andCharles Petty, who were employed as city truckdrivers, andC. Peterson, a rendering plant truckdriver. Around 250 em-ployees participated in the strike; about 125 replacementswere hired during the strike.During negotiations the parties had not beenin agree-ment asto the unit placement of the three city truckdrivers.The Respondent maintained that the city truckdriversshould be excluded from the Amalgamated unit whereasAmalgamated claimed their inclusion. This matter was notresolved nor was there specific mention of the city truckdri-vers in the executed contract. Prior to the strike the threecity truckdrivers operated semitrailer trucks (six-wheelers)between the Company's plant and Atlas Cold Storage, adistance of about 2-1/2 miles. Their cargo consisted of meatproducts obtained from the boning room, the fabricatingroom, and the offal department,4 all a part of the Amalgam-ated unit. A round trip between the Company's plant andAtlas Cold Storage consumed about 1-1/2 hours. Actualdriving time was about an hour. The number of trips variedper day depending on the amount of products ready forhauling. The drivers unloaded the trucks at Atlas Cold Stor-age with a tow motor. When the trailers were not loaded forthem they also loaded the trailers with a tow motor. Whenthe drivers were not employed in truckdriving or loadingand unloading they sometimes spotted trailers,5 or per-formed other tasks such as loading over-the-road trailers, orstacking boxes from the packing line on skids.These trailers were regularly assigned for hauling meatproducts to Atlas Cold Storage. Tractors were obtained bythe drivers each morning from those which were unassignedto other employer vehicles. The drivers were under the su-pervision of the dock foremen and the supervisors attachedto the departments for which they hauled products. Eachdriver was an hourly paid employee. Petty was paid the toprate for the offal department. Rockwell and Whiting werepaid the rates of a truck spotter.In addition to the 3 city truckdrivers the Respondentemployed 16 truckdrivers in the rendering division and 18or 20 over-the-road truckdrivers. The rendering divisionwas housed in a separate building. A separate seniority listwas maintained for the over-the-road truckdrivers.The names of Whiting and Petty and the truckdrivers inthe rendering division 6 appeared on theExcelsiorlist andthe voter's eligibility list for the election in which Amalgam-ated was chosen as the bargaining agent. Whiting and Pettyvoted in the election without challenge.On June 2 representatives of the Amalgamated and theRespondent met in the offices of Federal Mediation andConciliation Service in Green Bay. During that day therewere private meetings between Respondent's president,S.W. Frankenthal, Respondent's attorney, James A. Gilk-er, and Amalgamated's vice president and chief spokesman,Ray F. Wentz. At one of these meetings between Franken-thal and Wentz, Frankenthal said, "Ray, now are we allsettled?"Wentz answered, "Yes, except for one thing. Iwant you to take back all the people who are now out. I haveto get them off the concrete." Frankenthal replied, "Ray,there is a few people that I don't think are in your union thatare out." Wentz said, "You take them back in my union."At the time of the strike Petty regularly hauled from the offal departmentand Whiting and Rockwell regularly hauled from the boning room5Whiting testified that other than truckdnvmg he did only spotting6 At the first negotiation meeting between the Respondent and the Amal-gamated on October 12, 1970, the Amalgamated proposed a negotiatingcommittee including one of the Respondent's rendering drivers, Dennis Sur-priseThe Respondent maintained that truckdrivers were not a part of theAmalgamated's unit Surprise did not thereafter sit on the committee OnOctober 23, 1970, a committee representing over-the-road drivers, renderingdrivers,and city drivers,"representing themselves as the independent union,"among whom were Surprise and Rockwell,met with Respondent's president,SW Frankenthal,and Respondent's secretary-treasurer,Wobkin Noagreement was reached because the Respondent"felt that until the issue ofwhich union represented them, it would be best not to discuss the issues"As to the rendering drivers Wentz testified that "we weren't too much con-cerned about them, very frankly " 204DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring these discussions Frankenthal also told Wentz thathe "could not promise that each person would have theirown kind of job that they had previous to the strike; but thatwe would put them to work-some kind of work. . . ." I Onthe same day Frankenthal told Wentz and Mat Pinter, anAmalgamated representative,"I'll take these people back.How soon I just can't tell you, but I'll take them back, andthey'll go in the unit." Thereafter a memorandum of under-standing was reached whereunder the parties agreed that:All employees who participated in the strike on June 1and June 2, 1971, will be called back to the employmentof the employer as the needs of the business require. Itisunderstood and agreed that such callbacks will bemade as expeditiously as possible in seniority, as qual-ified,but nothing in the agreement between the partiesshall require the employer to displace any current em-ployees from employment to effect such call back... .However,the parties have agreed in good faith that areasonable effort will be made to call back employeesas soon as possible in accordance with the require-ments of the business.All strikers ultimately returned to work.After the strike was terminated the three truckdriversreturned to the truckdriving jobs they had performed imme-diately prior to the strike and worked as city truckdrivers onJune 4 and 5.On June 4 Plant Superintendent Robert J.Rotter wascalled by Frankenthal "to account for all the people whohad been recalled."During the accounting the names ofWhiting, Rockwell,Petty,and Peterson were mentioned.Uponlearning that these employees had not been returnedto Amalgamated's unitas he defined it, Frankenthal, com-menting that the Respondent might be "at fault for callingthem back into an area where they're not in the unit,"instructed Rotter that "if [he] couldn't do the job, he wouldreassign them himself." Thereafter Rotter offered Petersona job in the "bargaining unit which he chose to belong to."Peterson declined and is now employed elsewhere.On June 5 Whiting, Petty, and Rockwell were called tothe office of Frankenthalwhere,in the presence of Rotter,Frankenthal told them that they were "not in the truckingunit and they would be placed in to the plant. . .into thebargaining unit which now represented them."Whiting andPetty were assigned to the boning room and Rockwell wasassigned to the loading dock. During the conversationFrankenthal read from a letter of truck dispatcher HarlanHagemeir that "due to the fact that[the alleged discrimina-tees] did not report to work on Tuesday and Wednesday ofthat week, that [they] were no longer considered reliable,and he [Hagemeir] did not want [them] driving for the Com-pany no more." 8rWentz admitted engaging in private meetings and quoted Frankenthal assaying"itwould be only a shorttime-we will have them all back towork.I'llcooperate as much asIpossiblycan to seetheyare taken careof.. .8The TrialExaminer considers neither Frankenthal nor Rockwell to bewholly reliablewitnesses.Rotter was more truthworthy.The Trial Examinerbelieves thatthepartquoted abovefrom the Hagemeir letter was read byFrankenthal for the following reasons(1) Reluctant witness Petty who testi-fied only by court ordertestified, "Itwas in there,the unreliable truckdriver,.. " (2) Whiting,another reluctant witness who testifiedby court order, bySome timeprior to June 7, Rockwell had received a com-pensable injury to his knee. On June 7, when Rockwellreported to the loading dock he informed Foreman LarryDenamer that he had a doctor's appointment at 11:30 a.m.Denamer assigned him to lugging beef on the loading dockwhich required carrying quarters of beef averaging between150 and 210 pounds on the shoulder from the loading dockinto a trailer. The distance traveled varied from 10 to 50feet.Rockwell worked at this job for about 1-1/2 hours atwhich time Denamer directed him to cancel his doctor'sappointment and accompany him to the fabricating roomto "lift fronts onto the saw." The fronts weighed about 200pounds. After working at this job for about an hour and ahalf he returned to lugging beef.Later he returned again tothe fabricating room for about 2 hours after which he re-turned to lugging beef.During the period he lugged between300 and 350 quarters on the dock and lifted between 275and 300 fronts in the fabricating room. Prior to June 7 hehad not performed any of these tasks for the Respondent.Lugging beef and lifting quarters are two of the most phys-icallyexacting tasks in the Respondent's operation.Later that day when Rockwell appeared for his doctor'sappointment his doctor found that his knee was badly swol-len.He gave him a shot of cortisone.He also gave Rockwella written statement to be given to the Respondent in whichlight work was requested.Rockwell arrived at work on June 8 with the doctor'sstatement.Rotter told him the Respondent had no lightwork and that the only thing that could be done was to puthim on workmen's compensation. Thereafter Rockwell re-ceived workmen's compensation until he returned to workon September 28, at which time he took a job loading bone-less beef on over-the-road trailers.The wage scale was thesameas that which he had received as a city truckdriver. Inthe interim he was discovered to have suffered a hernia inhis right groin which was attributed to slipping while liftingfronts on June 7.Whiting had also received a compensable injury whichoccurred to hisleg inSeptember 1965. Thereafter his foot"kept bothering" him and he "had to go back for surgeryagain."When he returned to work he was given a job as citytruckdriver.On June 7, after the Frankenthal meeting of June 5, hecommenced work in the boning room, boning "out navels"which weigh an average of 8 to 12 pounds. The work wasperformed in a standing position. At the end of the dayWhiting "hardly could walk." The next day WhitingvisitedDr.McGuire and thereafter received compensation for 2months.He has since returned to the Respondent's employ-ment as a citytruckdriver.Petty, on June 7, was assigned to boning rounds in theboning room. The rounds weighed from 40 to 80 pounds.his lapse of memory in regard to the Frankenthalmeeting of June 5 and hisdemeanor while testifying, created a strong inference that he was deliberatelyavoiding the disclosure of factsprejudicial to his employer. (3) Rotter wasunsure whether Frankenthal read from a letter (4) Hagemeir was not calledby theRespondentto testifyas to whetherhe hador had not submitted thealleged letter to Frankenthal.The failureto call an available witness who isan agentof a partyand hasknowledge of controvertedfacts warrants aninference,that, if called,the witness'testimonywould havebeen adverseInterstateCircuit, Inc, 306 U S. 208, 226;N L R B vOhioCalcium Co,133F.2d 721, 726 (C A. 6) PACKERLAND PACKING CO., INC.Rotter described the process: "He stands at the table, theconveyor belt goes down the center of this table, he takesa meathook, pulls the meat towards him; and when it is infront of him in position, then, he bones."The average temperature in the boning room is between35 and 45 degrees. In comparison to a truckdriver's jobPetty testified that "there's a strain on your arms boningmeat . . . compared to truckdriving"; "it was harder . . .you'd be using more muscles. . .Petty boned rounds for about 2-1/2 months after whichhe was assigned to the offal department where he now worksby choice.B.Conclusions and Reasons ThereforThe General Counsel maintains that "the Respondentdiscriminatorily transferred employees Rockwell, Whiting,and Petty off the city trucks, and/or to more onerous Jobsin violation of Section 8(a)(3) and (1) of the Act becausethey supported and participated in the strike called by theMeat Cutters." The Supreme Court has said, "We havedetermined that the `real motive' of the Employer in analleged 8(a)(3) violation is decisive."N.L.R.B. v. Brown,380U.S. 278, 287. Thus we must look to the Respondent's "realmotive" for the transfers to ascertain whether there is aviolation of Section 8(a)(3). The Trial Examiner is con-vinced that Frankenthal's sole motive in transferring Petty,Whiting, and Rockwell was to fulfill his understanding ofthe commitment to Wentz to return the employees who hadceased work during the strike to the Amalgamated unit andthat the transfers of Whiting, Petty, and Rockwell were notdiscriminatory.9 This conclusion is buttressed by the factthat rendering plant truckdriver Peterson who was the onlyother driver who observed the picket line was likewise or-dered to transfer into the Amalgamated unit. "Discrimina-tion consists of treating like cases differently."Frosty MornMeats, Inc. v. N.L.R.B.,296 F.2d 617, 621 (C.A. 5, 1961).Accordingly, the Trial Examiner finds that by the transfersofWhiting, Petty, and Rockwell the Respondent did notviolate Section 8(a)(3) or (1) of the Act as claimed by theGeneral Counsel. Nevertheless, the Trial Examiner furtherfinds that the Respondent did violate Section 8(a)(1) of theAct by Frankenthal's reading of Hagemeir's letter to Whit-ing, Rockwell, and Petty to wit: "due to the fact that [Whit-ing, Rockwell, and Petty] did not report to work on Tuesdayand Wednesday of that week [they] were no longer consid-ered reliable, and he [Hagemeir] did not want [them] drivingfor the Company no more." Such statement had a tendency9 The TrialExaminer makes no finding as to whether or not Frankenthalin effecting the transfers complied with the contractual obligations whichbound the Respondent205to deter employees from honoring picketlinesor picketingin the future, was coercive in character, and interfered with.employees' Section 7 rights.While the General Counsel did not allege the violation ofSection 8(a)(5) and (d) of the Act, material evidence intro-duced and the matters put in litigation indicate that theRespondent arguably violated the contracts of the Indepen-dent and the Amalgamated by the transfers of Whiting,Petty, and Rockwell from city truckdriver jobs to other jobsafter the strike. In view of the motions of the Independentand the Respondent, the Trial Examiner recommends thatsuch matter be deferred to arbitration. SeeCollyer InsulatedWire,192 NLRB 837. Deferral to arbitration will be inaccordance with the Board's policy as expressed inNorfolk,PortsmouthWholesale Beer Distributors Association,196NLRB 68. "Since we believe it to be consistent with theFederal labor policy to promote peaceful resolutions of con-tractual controversies through the methods agreed upon bythe parties, we shall not decide the merits of this controver-sy, but rather shall defer the matter to be resolved in accord-ance with the agreed-upon grievance procedure." See alsoUrban N. Patman, Inc.,197 NLRB 1222.CONCLUSIONS OF LAW1.The Amalgamated and the Independent are labor or-ganizationswithin the meaning of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act forjurisdiction to be exercisedherein.3.By transferring Ted R. Rockwell, Ron Whiting, andCharles Petty on June 7, 1971, the Respondent did notengage inunfair labor practices within themeaning of Sec-tion 8(a)(1) and (3) of the Act.4.By telling employees Rockwell, Petty, and Whitingthat "due to the fact that [they] did not report to work onTuesday and Wednesday of that week [during the occur-rence of a strike] [they] were no longer considered reliable,and [the dispatcher] did not want [them] driving for itscompany no more," the Respondent violated Section8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices it is recommended that it ceaseand desist therefrom and take affirmative action designedto effectuate the policies of the Act.[Recommended Order omitted from publication.]